FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingFebruary 2014 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ Notification of Transactions of Directors and Persons Discharging Managerial Responsibility or Connected Persons GlaxoSmithKline Share Value Plan Sale of shares to meet tax liabilities The table below sets out changes in the interests of a connected person of a Person Discharging Managerial Responsibility (PDMR) in the Ordinary Shares of GlaxoSmithKline plc arising from the sales of Ordinary Shares at a fair market value price of £16.73 per Ordinary Share on 24 February 2014. This sale was to meet tax liabilities following the vesting of awards granted in 2011 under the GlaxoSmithKline 2009 Share Value Plan (SVP). Name of PDMR Name of Connected Person Number of Ordinary Shares sold to meet tax liabilities following the vesting of a SVP award Mr P Thomson Mrs K Thomson The table below sets out changes in the interests of a connected person of a PDMR in the American Depositary Shares (ADS) of GlaxoSmithKline plc arising from the withholding of ADS at a fair market value price of $55.69 per ADS on 24 February 2014 to meet tax liabilities following the vesting of awards granted in 2011 under the SVP. Name of PDMR Name of Connected Person Number of ADSs withheld to meet tax liabilities following the vesting of a SVP award Dr M Slaoui* Mrs K Slaoui *Denotes an Executive Director The Company and the above individuals were advised of these transactions on 25 February 2014. This notification relates to transactions notified in accordance with Disclosure and Transparency Rule 3.1.4R(1)(c). Sonja Arsenić Corporate Secretariat 26 February 2014 ﻿ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:February26,2014 By: SIMON BICKNELL Simon Bicknell Authorised Signatory for and on behalf of GlaxoSmithKline plc
